         Case 1:17-cv-08199-ALC Document 122 Filed 02/15/21 Page 1 of 2


                                           Law Office of
                                                                                              February 15,
                           JAMES E. BAHAMONDE, P.C.                                           2021
                                           2501 Jody Court
                                      North Bellmore, NY 11710
                                   Long Island Tel. (516) 783-9662
                                   New York City Tel. (646) 290-8258
                                       Fax No. (646) 435-4376
                                     James@CivilRightsNY.com

                                                                       February 12, 2021

BY ECF

Hon. Andrew L. Carter, Jr
United States District Judge
Southern District of New York
500 Pearl St., Room 1950
New York, NY 10007


                              RE.     Hobbs, et al. v. Metropolitan Transit Authority, et al.,
                                      17cv8199 (ALC)(KNF)

Dear Judge Carter, Jr:

I represent the plaintiffs and, joined by Defendants New York City Transit Authority and MTA,
respectfully request a 14-day extension of time to file a status letter. This is the second request
for an extension of time.

On January 15, 2021, the Court granted parties a 30-day extension of time to file a status report
by February 12, 2021. On February 9, 2021, John Egan, the attorney who represents the New
York City Transit Authority and MTA, advised me that his firm is continuing to communicate
with internal decision-makers on the settlement demand and requires more time to respond.
Consequently, parties respectfully request two weeks, until February 26, 2021, to file a status
report.

Thank you for your time and consideration.


                                                       Respectfully yours,

                                                       /s/ James E. Bahamonde

                                                       James E. Bahamonde, Esq.

cc: (by ECF)
Alexis Downs
John Egan
        Case 1:17-cv-08199-ALC Document 122 Filed 02/15/21 Page 2 of 2

Law Office of
James E. Bahamonde, PC                                     February 12, 2021

Byron Z. Zinonos
Attorneys for MTA and New York City Transit Authority

Bruce M. Strikowsky
Schnader Harrison Segal & Lewis LLP
Attorney for Advance Transit Co.




                             February 15, 2021
